  Case: 7:20-cv-00031-JMH Doc #: 9 Filed: 11/02/20 Page: 1 of 6 - Page ID#: 48



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF KENTUCKY
                     SOUTHERN DIVISION at PIKEVILLE

DONAVEON DONTREL LIGHTBOURN,            )
                                        )
      Petitioner,                       )               Civil No.
                                        )            7:20-cv-31-JMH
V.                                      )
                                        )
WARDEN, USP-BIG SANDY,                  )          MEMORANDUM OPINION
                                        )               AND ORDER
      Respondent.                       )

                        ****     ****       ****   ****

     Federal inmate Donaveon Dontrel Lightbourn has filed a pro se

petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241.

[DE 1]. This matter is before the Court to conduct the initial

screening of the petition pursuant to 28 U.S.C. § 2243.              Alexander

v. Northern Bureau of Prisons, 419 F. App’x 544, 545 (6th Cir.

2011).

     A petition will be denied “if it plainly appears from the

petition and any attached exhibits that the petitioner is not

entitled to relief.” Rule 4 of the Rules Governing § 2254 Cases in

the United States District Courts (applicable to § 2241 petitions

pursuant to Rule 1(b)). The Court evaluates Lightbourn’s petition

under a more lenient standard because he is not represented by an

attorney.   Erickson v. Pardus, 551 U.S. 89, 94 (2007); Franklin v.

Rose, 765 F.2d 82, 84-85 (6th Cir. 1985) (noting that “allegations

of a pro se habeas petition, though vague and conclusory, are
                                        1
  Case: 7:20-cv-00031-JMH Doc #: 9 Filed: 11/02/20 Page: 2 of 6 - Page ID#: 49



entitled     to    a     liberal      construction”              including      “active

interpretation”        toward     encompassing          “any     allegation     stating

federal relief” (citations and internal quotation marks omitted)).

     In 2008 Lightbourn was found guilty of possessing a firearm

and ammunition after previously having been convicted of a felony

in violation of 18 U.S.C. § 922(g)(1). The presentence report

indicated   that   Lightbourn       had    an        extensive    criminal    history,

including at least seven felony convictions for drug trafficking,

firearms    possession,         assault,       and     escape.    The   trial    court

concluded that five of these convictions qualified as violent

felonies or serious drug offenses within the meaning of the Armed

Career Criminal Act, 18 U.S.C. § 924(e)(1) (“ACCA”). The trial

court sentenced Lightbourn to 293 months imprisonment at the upper

end of the range established by the advisory Sentencing Guidelines.

United States v. Lightbourn, No. 1: 08-CV-20367-WPD-1, (S.D. Fla.

2008). The Eleventh Circuit affirmed Lightbourn’s conviction and

the enhancement of his sentence on direct appeal. United States v.

Lightbourn, 357 F. App’x 259 (11th Cir. 2009). Lightbourn has

challenged his conviction and sentence on numerous occasions, both

by motion under 28 U.S.C. § 2255 and through habeas proceedings

under 28 U.S.C. § 2241, without success.

     In his latest effort, Lightbourn again presses his oft-

repeated contentions that his two prior Florida convictions for
                                           2
     Case: 7:20-cv-00031-JMH Doc #: 9 Filed: 11/02/20 Page: 3 of 6 - Page ID#: 50



battery upon a law enforcement officer do not qualify as violent

felonies, and that his 1997 conviction for possession with intent

to sell cocaine does not qualify because he pled nolo contendre to

the charge. [DE 1 at 6]. Lightbourn’s challenge to his battery

convictions refers to the Supreme Court’s holdings in Mathis v.

United States, 136 S. Ct. 2243 (2016) and Descamps v. United

States, 570 U.S. 254 (2013), but he makes no argument actually

grounded in either decision. [DE 1-1 at 2-3]. His challenge to his

1997 drug trafficking conviction is based solely upon state law,

not any decision by the United States Supreme Court. [DE 1-1 at 3-

5].

        Lightbourn has made these arguments before. In 2015, he filed

a § 2241 petition challenging the enhancement of his sentence based

upon his assault and escape convictions in light of Johnson v.

United States, 559 U.S. 133 (2010) and Johnson v. United States,

576 U.S. 591 (2015). That petition was denied because such claims

may not be pursued in a § 2241 petition. Lightbourn v. Warden, No.

5: 15-CV-416-WTH-PRL (M.D. Fla. 2015), appeal dismissed, No. 16-

16838-A (11th Cir. 2016).

        In 2018 Lightbourn made the same arguments under both Johnson

decisions in this Court, and added his claim challenging the use

of     his   drug   trafficking     conviction     as   a   predicate    offense.

Notably, although both Descamps and Mathis had been decided years
                                          3
  Case: 7:20-cv-00031-JMH Doc #: 9 Filed: 11/02/20 Page: 4 of 6 - Page ID#: 51



before Lightbourn filed this petition in 2018, he made no argument

that they afforded him any basis for relief. This Court denied the

petition because Lightbourn’s claims could not be pursued in a

§ 2241 petition.     Lightbourn v. Ormond, No. 6: 18-CV-161-CHB (E.D.

Ky. 2018).

     Lightbourn did not appeal the denial of that habeas corpus

petition. Instead, two weeks later, he simply filed a new one.

Lightbourn’s new petition again cited to both Johnson decisions,

added references to Descamps and Mathis to challenge the use of

the assault conviction as a predicate, and again contended that

his nolo contendre plea to his 1997 drug trafficking offense meant

that he was never convicted of that offense. This Court rejected

these contentions for much the same reasons previously given.

Lightbourn v. Ormond, No. 6: 18-CV-208-CHB (E.D. Ky. 2018). On

appeal the Sixth Circuit affirmed, noting that Lightbourn did not

contest that two of his drug trafficking convictions were valid

predicate offenses. It then concluded that Lightbourn’s 1997 no-

contest plea to drug trafficking qualified as a “conviction” for

purposes of the ACCA as a matter of federal law, and that even if

a no-contest plea did not qualify as a conviction for purposes of

Florida law, any alleged error in still treating it as such under

the ACCA was one he could and must have raised on direct appeal or



                                       4
  Case: 7:20-cv-00031-JMH Doc #: 9 Filed: 11/02/20 Page: 5 of 6 - Page ID#: 52



in initial collateral review proceedings. Lightbourn v. Ormond,

No. 18-6024 (6th Cir. 2018).

        Lightbourn’s current petition covers the same ground as the

second petition he filed in 2018. Indeed, much of it is copied

word-for-word from his last submission. The Court will therefore

deny Lightbourn’s current petition for the same reasons given by

this Court and by the Sixth Circuit. First, Lightbourn’s petition

is plainly barred as an abuse of the writ. His claims under

Johnson, Descamps, and Mathis were available but unasserted by

Lightbourn in his first 2018 petition, and were actually asserted

in his second petition but rejected by this Court, a result

affirmed by the Sixth Circuit. The Court is therefore not obligated

to address them yet again in this proceeding. 28 U.S.C. § 2244(a);

McClesky v. Zant, 499 U.S. 467, 483-84 (1991); Rosales-Garcia v.

Holland, 322 F.3d 386, 398-99 (6th Cir. 2003). And Lightbourn’s

claim    regarding   his      nolo   contendre     plea      to   his    1997    drug

trafficking    charge    is    one    that    he   could     have    asserted      at

sentencing, on direct appeal, and in an initial motion under §

2255.     He may therefore not assert it now. Capaldi v. Pontesso,

135   F.3d   1122,   1123   (6th     Cir.    2003).   This    fact      alone   gives

Lightbourn the three predicate offenses required to enhance his

sentence under the ACCA, making further analysis unnecessary.

        Accordingly, it is ORDERED as follows:
                                        5
  Case: 7:20-cv-00031-JMH Doc #: 9 Filed: 11/02/20 Page: 6 of 6 - Page ID#: 53



     (1)   Lightbourn’s      petition       for   a   writ   of   habeas   corpus

pursuant to 28 U.S.C. § 2241 [DE 1] is DENIED; and

     (2)   This action is DISMISSED and STRICKEN from the Court’s

docket.

     This the 2nd day of November, 2020.




                                        6
